COLLIER, C. J.
1. It was certainly competent for the defendant to show that the plaintiff was his lessee, and that the latter made Bolton a sub-lessee, under a contract to pay the rent for the land he cultivated to the defendant — also, that Bolton, in pursuance of his contract, deposited the corn in which the rent was to be paid, in a crib situated on the premises, which the plaintiff used for his own purposes-. Whether this evidence was sufficient to establish the defendant’s fight to enter the crib, and remove the corn without first obtaining the permission of the plaintiff, was an inquiry *698addressed to the jury; but it was at least pertinent to the issue. If the assent of the plaintiff to the deposit by Bolton, could be inferred from the circumstances, and the rent was payable by the latter to the defendant, it is difficult to conceive of a legal objection to the removal of his com. by the defendant; especially as the plaintiff’s tenancy had ceased, and he had removed from the premises.
2. It was the province, of the jury to decide, whether Bolton was to pay the rent to the plaintiff or defendant — the court could not assume as a postulate, which of them were entitled to receive it, and testimony should not be adjudged inadmissible, because it was founded upon the one hypothesis, or the other.
3. As a general proposition, it may be conceded that a wrongdoer is responsible for the consequences which immediately flow from his wrongful or negligent acts. But this principle will not allow of such an extraordinary tension, as to permit the plaintiff in the case at bar to show, that in consequence of the alledged trespass he was obliged to work as a-day-laborer to obtain the means to purchase more corn. Such testimony tends to establish a criterion of damages too remote, and disconnected with the act done, and supposes the rule to fluctuate according to the poverty of the plaintiff.
A supposition of this kind is opposed to reason, and is not demanded, either by, moral or legal justice. Whatever be the condition of a party aggrieved by the wrongful seizure and conversion of bSis property, he is entitled to have his loss re-» paired by an amounnt of damages sufficient to replace what has been taken from him, and if the act was committed without pretence of right, or from a reckless, or wicked disposition, the jury should give him vindictive damages. See Donnell v. Jones, supra.
4. The fact that the laud leased by the defendant was part of a sixteenth section — was occupied the preceding year by a third person, and that the title thereto was not in the defendant, does not disprove the authority of the latter to make the lease. But if it were a disputable question, it may be asked if it is competent for a tenant who sets up no title; to dispute his landlord’s title ? See Randolph v. Carlton, 8 *699Ala. Rep. 606. The admission of the testimony was rightfully denied.
5. In respect to the charge, it refers to the jury the solution of the facts; asserts that if, by the contract, between the plaintiff and Bolton, the latter was to pay the rent to the defendant, for the land he cultivated, if he placed thirty bushels of corn in the plaintiff’s crib, in payment of the rent to the defendant, if the plaintiff afterwards deposited his own corn in the same crib, thus mixing it with the defendant’s, then the latter had a right to remove from the crib as much corn as Bolton put there for him, without obtaining the consent of the plaintiff; and if he did not take more, the plaintiff was not entitled to recover. By the terms of the plaintiff’s lease, he was to cultivate at least fifteen acres of the land, and more if he chose to do so — paying as rent, one third of the corn grown on the premises. This contract did not contemplate that the plaintiff should become a lessor of any part of the land he was authorized to cultivate, yet if he exercised such a power, and stipulated with his lessee to pay the rent to the defendant, and the latter actually set it apart, and deposited it in the plaintiff’s crib, (without objection,) while it was empty, the corn thus delivered by Bolton, became the property of the defendant, and if the plaintiff placed his own in the same crib, the right of the defendant was not thereby divested, or impaired. The appropriation of one third of the corn gathered by Bolton to the payment of the rent, was merely carrying out the contract between the plaintiff and the defendant; it was merely doing that which the plaintiff himself was bound to do ; and being done by a third person, under his direction, the same consequences result to the defendant as if the rent for all the land cultivated had been paid, or set apart from the plaintiff’s own crop. The case of Thompson v. Spinks, 12 Ala. Rep. 165, bears a very remote analogy to the present, and is not opposed to any thing we have said.
There is no error in the ruling of the circuit court, and its judgment is consequently afirmed.